Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Response to Applicant’s amendments
Applicant’s amendments filed on 06/14/2022 have been considered. All the objections and rejections have been overcome.
Newly submitted claims 13-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: original claim 1 was directed to a semiconductor device, as are newly submitted claims 2-12. However, newly submitted claims 13-21 are directed to a method of manufacturing a semiconductor device, and are therefore directed to a patentably distinct invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claims 2-12 are objected to because of the following informalities:  
The phrase, “is a above a topmost” appears to contain a typographical error.
Appropriate correction is required.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Please see ¶0004 as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
					References Cited
The reference of interest is cited:
KIM et al. US 20140264339 A1 teaches a semiconductor device, comprising: 
a substrate comprising a conductive structure (RDL1, RDL2, RDL3); 
an encapsulant (20) over a top side of the substrate; 
an electronic device (13) in the encapsulant over a top side of the substrate and coupled with the conductive structure; and 
a cover (see protection layer 121)  over a top side of the electronic device. KIM fails to further teach and/or suggest including a casing around a periphery of the cover; wherein a bottommost side of the casing is a above a topmost side of the electronic device.

    PNG
    media_image1.png
    355
    778
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816